Case 1:20-cv-01825-RLY-TAB Document 56 Filed 08/21/20 Page 1 of 17 PageID #: 925




                      UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF INDIANA
                          INDIANAPOLIS DIVISION

 COMMON CAUSE INDIANA                             )
                                                  )
               Plaintiff,                         )
                                                  ) Case No. 1:20-cv-1825-RLY-TAB
         v.                                       )
                                                  )
 CONNIE LAWSON, in her official capacity )
 as the Indiana Secretary of State, PAUL          )
 OKESON, S. ANTHONY LONG,                         )
 SUZANNAH WILSON OVERHOLT, and                    )
 ZACHARY E. KLUTZ, in their official              )
 Capacities as members of the Indiana             )
 Election Commission; J. BRADLEY KING             )
 and ANGELA NUSSMEYER, in their                   )
 official capacities as co-directors of the       )
 Indiana Election Division; and RAY ADLER, )
 PAUL RAUSCH, KEVIN C. SMITH, and                 )
 RANDALL VONDERHEIDE, in their official )
 capacities as county election officials, and as )
 representatives of a class of all members of )
 Indiana county election boards and boards of )
 elections and registration,                      )
                                                  )
               Defendants.                        )

                    STATE DEFENDANTS’ RESPONSE IN
                 OPPOSITION TO PRELIMINARY INJUNTION

       Over a year after Indiana passed a law clarifying the standing requirements

 and standards related to state-law petitions to extend the hours of polling places on

 Election Day, Common Cause, only a few months before the election, asks this Court

 to issue the extraordinary relief of preliminarily enjoining that law. The state

 defendants; Connie Lawson, in her official capacity as Indiana Secretary of State;

 Paul Okeson, S. Anthony Long, Suzannah Wilson Overholt, and Zachary E. Klutz, in



                                          1
Case 1:20-cv-01825-RLY-TAB Document 56 Filed 08/21/20 Page 2 of 17 PageID #: 926




 their official capacities as members of the Indiana Election Commission; and J.

 Bradley King and Angela Nussmeyer, in their official capacities as Co-Directors of

 the Indiana Election Division; respectfully submit their response brief in opposition

 to Plaintiff’s Motion for Preliminary Injunction [ECF 4]. Because Common Cause has

 not met its burden of persuasion to justify the extraordinary, drastic remedy of a

 preliminary injunction, this Court should deny its motion.


                                   BACKGROUND

       Over a year ago, in May 2019, the Indiana General Assembly enacted Public

 Law 278-2019, which made numerous changes to the Indiana Election Code. Among

 these changes included creating a statutory procedure for seeking an extension of

 polling hours in state court (what Plaintiffs refer to as the “Standing Amendment,”

 codified at Indiana Code § 3-11.7-7-2) and requiring a state court to make particular

 findings justifying extending the closing time for a polling location (what Plaintiffs

 call the “Remedies Amendment,” codified at Indiana Code §§ 3-11.7-7-3 and 3-11.7-7-

 4).

       On July 8, 2020, Plaintiffs filed their Class Action Complaint for Declaratory

 and Injunctive Relief and Motion for Preliminary Injunction, challenging the

 Standing and Remedies Amendments as unconstitutional. Plaintiffs do not identify

 in their complaint whether they allege that the Standing Amendment and the

 Remedies Amendment violate the U.S. Constitution facially or as-applied. But

 Plaintiffs do not raise any factual allegations in their complaint, or arguments in

 their Motion for Preliminary Injunction, that any Indiana residents attempted to file


                                           2
Case 1:20-cv-01825-RLY-TAB Document 56 Filed 08/21/20 Page 3 of 17 PageID #: 927




 suit in an Indiana Court and had their claim dismissed due to a lack of standing as

 prescribed by Indiana Code. Accordingly, it can be presumed that Plaintiffs raise

 facial challenges to the Standing and Remedies Amendments.

       Plaintiffs seek a preliminary injunction, arguing that the Standing

 Amendment abrogates a subsection of constitutional claims—claims that closing polls

 at the time prescribed by statute on Election Day violates the constitutional right to

 vote—that ordinarily could be brought in an Indiana trial court under 42 U.S.C. §

 1983 (Section 1983) and the Remedies Amendment restricts the remedies that the

 trial court may grant that would ordinarily be available for a trial court to grant in a

 Section 1983 action. But there is a constitutional interpretation of the Standing and

 Remedies Amendment that renders all of the Plaintiff’s claims unlikely to succeed on

 the merits. Consequently, this Court should deny Plaintiff’s Motion for Preliminary

 Injunction.

           LEGAL STANDARD FOR PRELIMINARY INJUNCTIONS

       “[A] preliminary injunction is an extraordinary and drastic remedy, one that

 should not be granted unless the movant, by a clear showing, carries the burden of

 persuasion.” Mazurek v. Armstrong, 520 U.S. 968, 972 (1997) (quoting 11A C. Wright,

 A. Miller, & M. Kane, Federal Practice and Procedure § 2948, pp. 129–130 (2d

 ed.1995) (emphasis added by Mazurek court).

       To obtain a preliminary injunction, a party must show that it: (1) has a

 reasonable likelihood of success on the merits; (2) lacks an adequate remedy at law;

 and (3) will suffer irreparable harm if the preliminary injunction is not awarded. Girl



                                            3
Case 1:20-cv-01825-RLY-TAB Document 56 Filed 08/21/20 Page 4 of 17 PageID #: 928




 Scouts of Manitou Council, Inc. v. Girl Scouts of U.S., Inc., 549 F.3d 1079, 1086 (7th

 Cir. 2008); see also Winter v. Nat. Res. Def. Council, 555 U.S. 7, 20 (2008). The Seventh

 Circuit also considers whether the public interest would be served by entering a

 preliminary injunction. See Christian Legal Soc’y v. Walker, 453 F.3d 853, 859 (7th

 Cir. 2006).

       When evaluating whether a preliminary injunction is appropriate, “[i]t is not

 enough that the chance of success on the merits be ‘better than negligible.’” Nken v.

 Holder, 556 U.S. 418, 434 (2009) (quoting Sofinet v. INS, 188 F.3d 513, 514 (7th Cir.

 1999)). Rather, “likelihood of success remains a prerequisite.” United States v.

 Transocean Deepwater Drilling, Inc., 537 F. App’x 358, 361 (5th Cir. 2013) (per

 curiam) (quoting Ruiz v. Estelle, 666 F.2d 854, 856-57 (5th Cir. 1982)). This rule is

 especially important where a plaintiff seeks to preliminarily enjoin state officials

 from enforcing state laws, for “any time a State is enjoined by a court from

 effectuating statutes enacted by representatives of its people, it suffers a form of

 irreparable injury.” New Motor Vehicle Bd. Of Cal. v. Orrin W. Fox Co., 434 U.S. 1345,

 1351 (1977).

                                      ARGUMENT

       I.       Plaintiff Has Not Met Its Burden to Show Likelihood of Success
                on the Merits

       Plaintiff seeks a preliminary injunction on the basis of its claims that the

 Standing Amendment and Remedies Amendment, both separately and viewed

 together, violate the First and Fourteenth Amendments by burdening the

 fundamental right to vote, as well as its claims that the Standing Amendment


                                            4
Case 1:20-cv-01825-RLY-TAB Document 56 Filed 08/21/20 Page 5 of 17 PageID #: 929




 violates the Supremacy Clause of the U.S. Constitution and voters’ procedural due

 process rights. For the following reasons, Plaintiff has not met its burden to show

 likelihood of success on the merits and the request for a preliminary injunction should

 be denied.

    A. The Court should decline Common Cause’s invitation to speculate
       about the challenged provisions.

        As noted above, the only fair reading of Common Cause’s complaint is that it

 is a facial challenge. The standards for such a challenge “set a high bar.” Ctr. for

 Individual Freedom v. Madigan, 697 F.3d 464, 476 (7th Cir. 2012). The Seventh

 Circuit, quoting a Supreme Court decision striking down a state election law in a

 facial challenge, recognized that “[f]acial challenges are disfavored for several

 reasons.” Id., quoting Washington State Grange v. Wash. State Republican Party, 552

 U.S. 442, 450–51 (2008). These reasons include the risk of a “premature

 interpretation of statutes on the basis of factually barebones records,” the cases run

 “contrary to the fundamental principle of judicial restraint that courts should neither

 anticipate a question of constitutional law in advance of the necessity of deciding it

 nor formulate a rule of constitutional law broader than is required by the precise facts

 to which it is to be applied.” Id. (internal quotes omitted). Ignoring these

 admonishments, Common Cause asks this Court to barrel ahead with the doubly

 extraordinary relief of granting a preliminary injunction and striking down a state

 law.

        Common Cause gives no reason why, if there is some sort of constitutional

 infirmity to the statutory provisions, a voter could not bring the challenge in a


                                            5
Case 1:20-cv-01825-RLY-TAB Document 56 Filed 08/21/20 Page 6 of 17 PageID #: 930




 concrete, factually specific situation. That is, if Common Cause asserts that a state

 court cannot hear a petition under section 1983, the way to challenge that would be

 to bring a real case in state court and have the statute interpreted by that court.

 Otherwise, this Court’s decision is being made prematurely based on a barebones

 record and speculation. As explained in more detail below, the challenged Indiana

 laws do not explicitly address section 1983, and there is no need for this Court to

 address this question in the abstract. Thus, the Court should reject Common Cause’s

 facial challenge and deny the request for a preliminary injunction.

     B. The Standing and Remedies “Amendments” does not run afoul of the
        Supremacy Clause because they do not necessarily preclude bringing
        a Section 1983 claim in an Indiana court.

        Plaintiff characterizes the Standing and Remedies “Amendments” as divesting

 an Indiana Court of jurisdiction to hear a particular subsection of Section 1983 claims

 and removing an injunctive remedy otherwise available under Section 1983. But a

 more appropriate characterization of the challenged Amendments is that the

 Standing Amendment actually creates a statutory, state law cause of action for state

 law claims. The statute is silent as to filing a Section 1983 action in state court1 and

 the Remedies Amendments modifies common law remedies and dictates the available




 1 Plaintiff note in its Motion that Defendant King testified before the Senate Committee on
 Elections that the Standing Amendment was not problematic because individuals seeking to
 extend polling hours could sue in federal court. Under Indiana law, video, or audio footage of
 legislative sessions does not constitute part of the legislative history or an expression of
 legislative intent, unless certain specific conditions are met. Ind. Code § 2-5-1.1 et al. So
 Plaintiff will not be able to rely on Defendant King’s statements as evidence that the General
 Assembly intended for the Standing Amendment to divest a trial court jurisdiction to hear
 certain Section 1983 claims.

                                               6
Case 1:20-cv-01825-RLY-TAB Document 56 Filed 08/21/20 Page 7 of 17 PageID #: 931




 remedies under state law for claims brought specifically to Indiana Code § 3-11.7-7-

 2.

        Under the long-recognized canon of constitutional avoidance, when faced with

 a constitutional challenge to a statute, a court should first determine whether there

 is a construction of the statute that is “fairly possible by which the [constitutional]

 question may be avoided.” Jennings v. Rodriguez, __ U.S. __, 138 S.Ct. 830, 842 (2018)

 (quoting Crowell v. Benson, 285 U.S. 22, 62 (1932)). Because there is a construction

 of the Standing Amendment that passes constitutional muster, this Court should hold

 that Plaintiff is unlikely to succeed on the merits of its claim that the Standing

 Amendment violates the Supremacy Clause.

        As noted above, Common Cause appears to bring only a facial challenge.

        Notably, the petitions to extend polling hours brought before the Standing

 Amendment’s enactment do not identify what cause of action the petitioners relied

 on to bring those actions. [See ECF No. 3-3; ECF No. 3-5]. None of these petitions

 claim to bring the petition to extend polling hours under Section 1983.2 One of the

 court’s orders identifies Indiana Code § 3-11-8-11(c)3 as granting the Court

 jurisdiction to extend polling location hours on Election Day, but this provision does




 2And there is significant incentive to bring the action under Section 1983 if appropriate,
 given the availability of a reasonable attorneys’ fee award to a prevailing party. See 42
 U.S.C. § 1988.

 3“This subsection applies if a court order (or other order) has been issued to extend the
 hours that the polls are open under section 8 of this chapter. As provided in 52 U.S.C.
 21082, the inspector shall identify the voters who would not otherwise be eligible to vote
 after the closing of the polls under subsection (a) and shall provide a provisional ballot to
 the voters in accordance with IC 3-11.7” Ind. Code § 3-11-8-11(c)(2018).

                                                7
Case 1:20-cv-01825-RLY-TAB Document 56 Filed 08/21/20 Page 8 of 17 PageID #: 932




 not create a cause of action for an individual to petition a court to extend polling

 hours.

          Before the Standing Amendment’s enactment, the Indiana Code did not set

 forth a clear private right of action for an Indiana resident to bring a claim under

 state law to require a polling location to extend polling place hours. The Indiana Code

 has no statutory provision similar to Section 1983 that would create a civil remedy

 against individual state officers or governmental entities. Cantrell v. Morris, 849

 N.E.2d 488, 493 (Ind. 2006). The Indiana Supreme Court has explained that the Due

 Course of Law provision of the Indiana Constitution, art. 9, Section 12 “does not

 specify any particular remedy for any particular wrong. Rather, it leaves the

 definition of wrongs and the specification of remedies to the legislature and the

 common law.” Id. at 499. Despite no apparent statutory cause of action allowing

 members of the public to bring these petitions requesting extensions of polling hours,

 individuals have brought petitions in the past a handful of times, as Common Cause

 notes in its Complaint. For those petitions not brought under Section 1983, the rest

 had to be brought under Indiana common law. And it has long been recognized that

 a state legislature “may freely alter, amend, or abolish the common law within its

 jurisdiction.” Liberty Warehouse Co. v. Burley Tobacco Growers’ Co-op Marketing

 Ass’n, 276 U.S. 71, 89 (1928).

          Plaintiff relies on Haywood to argue that, once a state creates a trial court of

 general jurisdiction that can hear Section 1983 claims, the state cannot then divest

 the trial court of jurisdiction to hear a particular subsection of Section 1983 claims.



                                              8
Case 1:20-cv-01825-RLY-TAB Document 56 Filed 08/21/20 Page 9 of 17 PageID #: 933




 In Haywood, New York State passed a law that said “no civil action shall be brought

 in any court of the state . . . against any employee or officer of the department [of

 corrections]. . . in his or her personal capacity, for damages arising out of any act done

 or the failure to perform any act within the scope of the employment and in the

 discharge of the duties by such officer or employee.” Haywood v. Drown, 566 U.S. 729,

 733 (2009) (emphasis added). Furthermore, the New York statute required claims for

 damages against Department of Correction employees to be brought in the New York

 Court of Claims, a court of limited jurisdiction hearing only claims against the State

 with limited remedies compared to a Section 1983 action. Id. at 734. The statute at

 issue in Haywood undoubtedly prohibited Section 1983 claims against particular New

 York State employees.

       Unlike the statute at issue in Haywood, the Standing Amendment does not

 prohibit “any civil action” to petition a court to extend polling hours. Rather, the

 Standing Amendment creates a statutorily prescribed procedure for extending polling

 location hours, where previously the options for petitioning a court for extending

 polling hours included a state common law cause of action or, presumably, the option

 of a federal law action under Section 1983 (although, as noted above, the petitions

 have been vague in terms of what provisions they’re being brought under). The

 Standing Amendment apparently only eliminates an amorphous and standard-less

 state law common law cause of action by giving standing to bring such an action to a

 county election board, and the Remedies Amendment requires a trial court to make

 particular findings before ordering a polling location to extend its hours and limits



                                             9
Case 1:20-cv-01825-RLY-TAB Document 56 Filed 08/21/20 Page 10 of 17 PageID #: 934




  the length of time that the court may order the polling location to remain open. The

  Remedies Amendment does not speak to Section 1983 claims and does not explicitly

  limit remedies available for a Section 1983 claim. The Remedies Amendment

  specifically states that it applies only to actions brought under Indiana Code § 3-11,

  which, of course, does not include Section 1983 claims.

         As Plaintiff recognizes in its motion, not all requests for an extension of polling-

  place hours will be premised on a constitutional violation remediable with a Section

  1983 claim.4 For those claims that are remediable with a Section 1983 claim, the

  Standing Amendment does not, on its face, prohibit Section 1983 claims like the

  statute at issue in Haywood. But for those claims that are not remediable with a

  Section 1983 claim, the State may modify a common law cause of action to create and

  prescribe a procedure for requesting an extension of polling place hours. See, e.g. St.

  Louis Cty. Bd. of Election Comm’rs v. McShane, 492 S.W.3d 177, 183 (Mo. Ct. App.

  2016) (explaining that in the matter at hand, because plaintiffs had raised a violation

  of the U.S. Constitution to petition for extending polling hours, the court could order

  the polls to remain open despite a state statute dictating that a state court did not

  have jurisdiction to do so, and that a prior case—Bush-Cheney 2000, Inc. v. Baker, 34

  S.W.3d 410 (Mo. Ct. App. 2000) —held otherwise because the plaintiffs had not raised




  4 Plaintiff illogically argues in a footnote that even though an action may not be remediable
  through a Section 1983 action, “the Supremacy Clause requires Indiana courts to remain
  open to such claims when state law is insufficient to protect the fundamental right to vote—
  or even actively infringes the right.” If a voter’s fundamental right to vote is allegedly being
  infringed upon, the voter will be able to state a plausible claim under the constitution
  through Section 1983.

                                                10
Case 1:20-cv-01825-RLY-TAB Document 56 Filed 08/21/20 Page 11 of 17 PageID #: 935




  constitutional claims and “unless constitutionally infirm, the courts are obligated to

  follow and apply the law as written by the legislature”).

           Because there is a possible construction of the Standing and Remedies

  Amendments that could render them constitutional, this Court should find that

  Plaintiff has not met its burden to show likelihood of success on the merits for this

  claim.

     C. The Amendments survive rational basis review as prescribed by
        McDonald

           The Supreme Court has long held that the Constitution does not require States

  to design their elections laws to ensure all citizens—including those for whom voting

  “may be extremely difficult, if not practically impossible”—are able to vote. McDonald

  v. Bd. of Election Comm’rs of Chicago, 394 U.S. 802, 807–09 & n.8 (1969) (applying

  rational basis scrutiny, rather than strict scrutiny, to an Illinois law that limited who

  could vote absentee because it was “not the right to vote that is at stake here but a

  claimed right to receive absentee ballots”). Importantly, the McDonald Court

  emphasized that the law before the Court did not “absolutely prohibit” a particular

  subset of citizens from exercising the right to vote. Id. at 809.

           Here, the claimed right is essentially the right to have the polls remain open

  if it is extremely difficult or practically impossible for some voters to vote because of

  extenuating circumstances. Plaintiff does not allege that this law burdens the

  fundamental right to vote in any other manner, and Indiana law provides various

  avenues for voters to vote early if they are unable to do so on Election Day. Because

  Plaintiff does not allege an infringement on the fundamental right to vote,


                                              11
Case 1:20-cv-01825-RLY-TAB Document 56 Filed 08/21/20 Page 12 of 17 PageID #: 936




  Plaintiff’s challenge should be subject to rational basis review under McDonald.

  Under rational basis review, if the challenged law has a rational relationship to a

  legitimate state interest, the law passes constitutional muster.

        As discussed above, the Standing and Remedies Amendment does not

  necessarily preclude a Section 1983 claim from being filed in an Indiana trial court.

  If closing a polling location at the statutorily prescribed time creates a burden on a

  voter’s right to vote, the voter may be able to bring a Section 1983 claim. Indiana

  Code § 3-11-8-8(b) does not grant the county election board independent authority

  to extend the hours of a polling location in the county. By implementing Indiana

  Code § 3-11.7-7-2, the legislature has provided an avenue for a county election

  board to bring an action in state court to seek a court order to seek an extension of

  the polling hours.

     D. The Amendments also survive the Anderson-Burdick test

        Because the Standing Amendment does not facially abrogate Section 1983

  claims, and because the legislature has a legitimate interest in structuring the State’s

  election laws to protect the integrity of the election, the Standing Amendment does

  not place an unconstitutional burden on the fundamental right to vote and this Court

  should deny plaintiff’s request for preliminary injunction.

        As the Seventh Circuit recently explained, the Anderson-Burdick test is

  deferential to state legislative judgments: it does not “allow the judiciary to decide

  whether any given election law is necessary” on the ground that unnecessary laws

  are “by definition an excessive burden.” Luft v. Evers, 963 F.3d 665 (7th Cir. 2020).



                                            12
Case 1:20-cv-01825-RLY-TAB Document 56 Filed 08/21/20 Page 13 of 17 PageID #: 937




  On the contrary, the Supreme Court’s decisions in Anderson and Burdick

  “foreclose[ ] that   sort   of   substitution    of   judicial   judgment   for   legislative

  judgment.” Id. Because the “right to vote in any manner ... [is not] absolute,” the

  government must play an “active role in structuring elections” and accordingly,

  election laws “invariably impose some burden upon individual voters.” Burdick v.

  Takushi, 504 U.S. 428, 433 (1992).

         Courts applying the Anderson-Burdick test “must not evaluate each clause [of

  a State’s election law] in isolation.” Luft, 963 F.3d at 671. Instead, “[c]ourts weigh

  these burdens against the state’s interests by looking at the whole electoral system.

  Only when voting rights have been severely restricted must states have compelling

  interests and narrowly tailored rules.” Id. (internal citations omitted). Courts weigh

  these burdens against the state’s interests by looking at the whole electoral system.

  Burdick, 504 U.S. at 434, 439.

         Viewing the Indiana Election Code as a whole, Indiana’s statutory scheme does

  not severely restrict the ability of a voter who may experience difficulty voting on

  Election Day by allowing only a county election board to bring a non-Section 1983

  action to extend the polls and requiring a trial court to make certain findings before

  ordering a polling location to remain open in an action brought under Indiana Code

  § 3-11.7-7. If a voter anticipates being outside of his or her county from 6 a.m. to 6

  p.m. on Election Day, the voter may request an absentee ballot by mail. Ind. Code §

  3-11-10-24(a). As long as a voter is in line by 6:00 p.m., when the polls close, Indiana

  law allows the voter to cast a regular, non-provisional ballot. Ind. Code § 3-11-8-11(a).



                                              13
Case 1:20-cv-01825-RLY-TAB Document 56 Filed 08/21/20 Page 14 of 17 PageID #: 938




        Where individuals are not able to make it to the polls on Election Day, Indiana

  has several provisions that, as the Southern District of Indiana recognized earlier

  today, “make it easy to vote.” Tully v. Okeson, Case 1:20-cv-01271-JPH-DLP, Dkt. 72

  at 11. Specifically, early in-person voting is available between October 6, 2020 and

  November 2, 2020; voters meetings certain requirements may vote by mail with an

  absentee ballot; and eligible voters may have poll workers bring a ballot to them so

  they may vote at home. Id., citing See How to Vote Early in Indiana,

  https://www.in.gov/idr/voteearly.htm. Also, before Election Day, an individual who

  meets the requirements set forth in Indiana Code § 3-11-10-26(d) may elect to cast an

  absentee ballot at a location designated by the circuit court clerk or a satellite office.

  The absentee voter board must allow individuals to cast their vote at least seven

  hours on two Saturdays before Election Day. Id.


     E. The Standing          Amendment       does    not    violate   the    Fourteenth
        Amendment

        To trigger procedural due process rights, a recognized property or liberty

  interest must be implicated. Bd. of Regents of State Colleges v. Roth, 408 U.S. 564,

  577 (1972). Protected liberty interests may arise from two sources: the Due Process

  Clause itself and state law. Kentucky Dep’t of Corr., 490 U.S. 454, 460 (1989). If

  neither a liberty nor a property interest is at stake, then the State may “use any

  procedures it chooses, or no procedures at all.” Montgomery v. Anderson, 262 F.3d

  641, 645 (7th Cir. 2001).




                                             14
Case 1:20-cv-01825-RLY-TAB Document 56 Filed 08/21/20 Page 15 of 17 PageID #: 939




        While the right to vote is a fundamental right that generally constitutes a

  liberty interest, there is no recognized protected liberty interest in being able to cast

  a vote after the polls have closed when voting rights are not otherwise severely

  restricted. See Luft, 963 F.3d at 672. Furthermore, as described in the above section,

  the challenged Standing Amendment does not facially preclude bringing a Section

  1983 claim in one of Indiana’s state courts. Presumably, if an individual’s liberty

  interest is implicated by a polling location closing at the statutorily prescribed time,

  then that individual likely has a cause of action under Section 1983 and has an

  opportunity to be heard.

        Plaintiff has not met its burden to show likelihood of success on the merits for

  their Due Process claim and this Court should hold accordingly.

        II.    The Balance of Harms and the Public Interest Weigh Against
               Plaintiff’s Motion

        The status quo prior to Public Law 278-2019 is not as established as Plaintiff

  claims. First, Plaintiff points to only a handful of times that an Indiana resident

  petitioned a state court to extend a polling location’s hours, demonstrating how rarely

  these petitions are filed. [See ECF No. 1, ¶¶ 29–31.] Second, as discussed supra Part

  1.B., prior to the Standing Amendment, no Indiana statute appeared to provide an

  Indiana resident a clear cause of action for petitioning to extend polling hours. The

  petitions provided by the Plaintiff as examples of petitions to extend polling place

  hours do not identify Section 1983 as providing a private right of action for the

  petition, nor do they identify any other statute or provision under state or federal law

  as the source of law allowing the action. The Standing and Remedies Amendment


                                             15
Case 1:20-cv-01825-RLY-TAB Document 56 Filed 08/21/20 Page 16 of 17 PageID #: 940




  modifies a common law creation under state law and prescribes who may bring an

  action to extend polling place hours and dictates the circumstances under which a

  trial court may extend polling place hours for non-Section 1983 claims.

        Finally, it is important to keep in mind the purpose of the statute and the

  state’s interest in providing a clear procedure for extending the hours of the polls.

  Plaintiff does not address in its motion for preliminary injunction the situation where

  a court’s order to extend a polling location’s hours may have be determined to be

  incorrect upon appellate review. If that trial court’s order was wrong, then the

  principles of fairness would render those after-hour votes invalid. But this is precisely

  why the Help America Vote Act requires that, if a court orders polls to remain open

  past the statutorily prescribed closing time, the votes cast after the statutorily

  prescribed closing time must be recorded on provisional ballots, kept separately from

  ballots cast during regular hours, in the event that the court’s decision to extend

  polling hours is later determined on appeal to have been unjustified. 52 U.S.C. section

  21082(c). Indiana has an interest in conforming its laws to federal requirements.

        In sum, the State has a significant interest in promoting fair elections and

  avoiding voter confusion.

                                     CONCLUSION

        Plaintiff has failed to carry its burden of persuasion for all conditions required

  to grant a preliminary injunction and accordingly, Plaintiff’s motion for preliminary

  injunction should be denied.




                                             16
Case 1:20-cv-01825-RLY-TAB Document 56 Filed 08/21/20 Page 17 of 17 PageID #: 941




                                Respectfully submitted,
                                      Office of the Indiana Attorney General


                                      Jefferson S. Garn
                                      Deputy Attorney General

                                      Courtney Abshire
                                      Deputy Attorney General

                                      Parvinder Nijjar
                                      Deputy Attorney General


                                      Counsel for State Defendants, Paul Okeson,
                                      S. Anthony Long, Suzannah Wilson Overholt,
                                      and Zachary E. Klutz, in their official
                                      capacity as members of the Indiana Election
                                      Commission, and Connie Lawson, in her
                                      official capacity as the Indiana Secretary of
                                      State; and J. Bradley King and Angela
                                      Nussmeyer, in their official capacity as
                                      members of the Indiana Election Division

  Office of the Indiana Attorney General
  Indiana Government Center South, 5th Floor
  302 W. Washington St.
  Indianapolis, IN 46204-2770
  Phone: (317) 234-7119
  Fax: (317) 232-7979
  Email: Jefferson.Garn@atg.in.gov




                                        17
